DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
	Wang, Bin  (WO 2008110123 A1) teaches a method of charging, including that receiving an online charging message, predisposing the said message; the said online charging message including a user identification information and a charging information; judging that the account which is corresponding to the said user identification information needs to trigger the account period switching operation, operating the online account period switching operation, obtaining the result of the account period switching, processing the inverse reserved operation and / or billing recording operation according to the said charging information, completing the charge. 
Cai et al. (US 20130262308) teaches systems and methods that provide spending limits for offline charging. In one embodiment, an offline charging system monitors usage of an end user over a packet core network, and identifies a spending limit that the end user is allowed to consume during a time period, such as a billing cycle. The offline charging system determines that the usage of the end user is approaching the spending limit during a session, identifies options for the end user to continue with the session as the usage of the end user approaches the spending limit, and initiates a notification to the end user indicating the options. The offline charging system receives a response from the end user selecting one of the options, and conveys the selected option to a network element in the packet core network that modifies policies for the session. 
Cheuk et al. (US 20170208505) teaches a method is provided for enforcing quality of service parameters. A gateway receives a request for data usage from a mobile device. The 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “a first message including a first identifier associated with a subscriber and a second identifier associated with a first service being used by the subscriber, wherein the first service is charged using an online charging system; determining whether a period of time before a new billing cycle associated with the subscriber begins is less than a threshold period of time; transmitting, by the network device and to the session management device, a second message indicating a first time period in which to report data usage associated with the first service and a second time period in which to report data usage associated with one or more second services, wherein the one or more second services are charged using an offline charging system, and wherein, when the period of time before the new billing cycle associated with the subscriber begins is less than the threshold period of time, transmitting the second message includes: transmitting a time at which the new billing cycle begins for the one or more second services, and transmitting a trigger to separate the second 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641